The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application
filed under the European Community Design treaty on May 21, 2021. It is noted, however, that applicant has not filed a certified copy of the EM008549075 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.


Claim Refusal – 35 USC § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The claim is indefinite and not enabled because the precise appearance of the claimed design cannot be determined without conjecture for the following reasons:
1). In reproductions 1.1 and 1.4-1.6 some of the drawing lines appear grainy and jagged. There are also portions of lines missing completely in some areas. The inconsistencies with the lines make details on the outer sidewall and rim feature difficult to decipher without resorting to conjecture. Examples of line and feature inconsistencies are described below.

Drawing lines are missing completely on the outer rim on the right side in reproductions 1.1 and 1.6 (see where arrows point to in the example below):    


    PNG
    media_image1.png
    657
    1026
    media_image1.png
    Greyscale


The fin features on the outer sidewall include an outer edge line that is barely visible in reproductions 1.1 and 1.6 (see where arrow labeled [b] point to in the example below), there also appear to be some sort of feature on the surface of the fin features but the grainy quality of the lines makes it impossible to understand the appearance of these features (see [a] below). In between the fin features there are what appear to be a repeating pattern of vertical lines next to ovular-shaped features. However, the grainy quality of the lines makes these features unclear in interpreting the depth and configuration of them (see [c] below). Further, the drawing lines are missing completely in some of the ovular shapes such that only portions of the lines are visible (see [d] below).   

    PNG
    media_image2.png
    924
    1395
    media_image2.png
    Greyscale

Similar to reproductions 1.1 and 1.6, in reproductions 1.4 and 1.5 the fin features on the outer sidewall appear to include some sort of feature on the surface of the fin features but the grainy quality of the lines makes it impossible to understand the appearance of these features (see where arrows labeled [a] point to in the example below). In between the fin features there are what appear to be a repeating pattern of vertical lines next to ovular-shaped features. However, the grainy quality of the lines makes these features unclear in interpreting the depth and configuration of them (see [c] below). Further, the drawing lines are missing completely in some of the ovular shapes such that only portions of the lines are visible (see [d] below).   

    PNG
    media_image3.png
    363
    1455
    media_image3.png
    Greyscale


2). In the bottom view, reproduction 1.3, there is a zig-zag pattern feature visible in the underside of the outer rim feature. However, the sole plan view showing of this feature in reproduction 1.3 makes it impossible to understand the three-dimensional configuration and characteristics of this feature without resorting to conjecture. (See where arrows point to in the annotated example below).    

    PNG
    media_image4.png
    772
    766
    media_image4.png
    Greyscale

Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the inventor regards as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the refusal applicant may want to consider:
1). Without adding new matter, consider amending the reproductions so that they include crisp and clear lines so no drawing lines are missing. Alternatively, applicant may want to consider changing features to broken lines that cannot be clearly understood without adding new matter and failing to meet the written description requirement under 35 U.S.C. 112(a).  
2). Applicant may also want to consider amending reproduction 1.3 by changing the feature in the underside described above as indefinite to broken lines.
The examiner notes that if applicant does decide to change any features to broken lines an additional statement should be added to the current broken line statement that states something similar to the following: --All other broken lines depict portions of the lid for containers that form no part of the claimed design.--
If applicant chooses to amend the reproductions and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a) and does not add new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. It must be apparent that applicant was in possession of the amended design at the time of original filing. A response is required in reply to the Office action to avoid abandonment of the application. If corrected reproductions are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).  

Conclusion
The claimed design is refused under 35 U.S.C. § 112(a) and (b), as set forth above. The references not relied upon are cited as cumulative prior art.

Hague – Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Notes on Correspondence

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or In-Person Interviews
A telephonic or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at wendy.arminio@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
1). Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-
resources
2). Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
3). Facsimile to the USPTO's Official Fax Number (571-273-8300)
or
4). Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wendy Arminio whose phone number is 571-270-0221. The examiner can normally be reached on Monday to Thursday and alternate Fridays, 9:00 am to 6:00 pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WENDY L ARMINIO/Primary Examiner, Art Unit 2921